MORGAN, Justice (concurring in part, dissenting in part).
I join in the portion of the opinion that reverses the order terminating the father’s parental rights. However, I would affirm the order terminating the mother’s parental rights. As was so aptly stated in People in Interest of T.C., 278 N.W.2d 452, 454 (S.D.1979): “The question before this Court ‘is not whether it would have made the same findings the trial court did, but whether on the entire evidence it is left with a definite and firm conviction that a mistake has been committed.’ ” I believe that the majority’s reliance on Blow v. Lottman, 75 S.D. 127, 59 N.W.2d 825 (1953), is a mistake. That case has been considerably diluted by our opinions commencing with the Matter of K.D.E., 87 S.D. 501, 210 N.W.2d 907 (1973), and Matter of N.J.W., 273 N.W.2d 134, 137 (1978), where we pointed out that: “It is important to bear in mind that parents, natural or adoptive, have a fundamental right to their children. However, it is not an absolute or unconditional right. The State, as parens patriae, takes a necessarily strong interest in the care and treatment of every child within its borders.” Our decision does not cut off the children from both natural parents.
I am authorized to state that Chief Justice WOLLMAN joins in this concurrence in part and dissent in part.